Opinion issued May 11, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–06–00297–CV




JACK DANIEL d/b/a DANIEL RENTALS, 
AND FERRIS INDUSTRIES, INC., Appellants

V.

EDWARD RICHARDSON, Appellee




On Appeal from the County Court at Law No. 1 and Probate Court
Brazoria County, Texas
Trial Court Cause No. C1030622




MEMORANDUM OPINIONAppellant Jack Daniel d/b/a Daniel Rentals and Ferris Industries, Inc. have
neither established indigence, nor paid or made arrangements to pay the clerk’s fee
for preparing the clerk’s record.  See Tex. R. App. P. 20.1 (listing requirements for
establishing indigence), 37.3(b) (allowing dismissal of appeal if no clerk’s record
filed due to appellant’s fault).  After being notified that this appeal was subject to
dismissal, appellant Jack Daniel d/b/a Daniel Rentals and Ferris Industries, Inc. did
not adequately respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal
of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Higley.